Name: Commission Regulation (EEC) No 3492/91 of 29 November 1991 amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 328/80 Official Journal of the European Communities 30 . 11 . 91 &gt; COMMISSION REGULATION (EEC No 3492/91 of 29 November 1991 amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff Whereas the provisions of this Regulation are in accord ­ ance with the opinion of the Nomenclature Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community. HAS ADOPTED THIS REGULATION Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('); as last amended by Regulation (EEC) No 3402/91 (2), and in particular Article 9 thereof ; Article 1 Whereas Regulation (EEC) No 2658/87 established the nomenclature of goods hereinafter referred to as the combined nomenclature, which serves the purposes both of the Community's common customs tariff and of its external trade statistics ; Whereas in order to ensure uniform application of the combined nomenclature, it is necessary to adopt provi ­ sions concerning the classification of residues of starch manufacture : The following Additional Note No 1 is hereby added to Chapter 23 of the combined nomenclature in the Annex to Regulation (EEC) No 2658/87 : ' 1 . Subheadings 2303 10 11 and 2303 10 19 include only residues from the manufacture of starch from maize and do not cover blends of such residues with products derived from other plants or products derived from maize otherwise than in the course of production of starch by the wet process. These products may, however, contain residues from the extraction of maize germ oil by the wet process. Their starch content may not exceed 28 % by weight on the dry product in accordance with the method contained in Annex I.I to Directive 72/199/EEC of the Commission and their fat content cannot exceed 4,5 % by weight on the dry product determined in accordance with method A contained in Annex I to Directive 84/4/EEC of the Commission.' Wheres CN codes 2303 10 11 and 2303 10 19 include only residues from the manufacture of starch from maize, but do not cover blends of such residues with products derived from other plants or products derived from maize otherwise than in the course of production of starch by the wet process ; whereas, these products may, however, contain residues from the extraction of maize germ oil by the wet process. Whereas residues from the manufacture of starch from maize by the wet process have a starch content not ex ­ ceeding 28 % by weight on the dry product in accor ­ dance with the method contained in Annex I.I to Direc ­ tive 72/199/EEC of the Commission (3) and a fat content which does not exceed 4,5 % on the dry product deter ­ mined in accordance with method A contained in Annex I to Directive 84/4/EEC of the Commission (4) ; Article 2 Additional Notes 1 , 2 and 3 become Additional Notes 2, 3 and 4. Whereas an Additional Note should be incorporated in Chapter 23 to specify the scope of the subheadings , in question ; Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1992. (') OJ No L 256, 7. 9 . 1987, p. 1 . (J) OJ No L 321 , 23 . II . 1991 , p. 1 . 0 OJ No L 123, 19 . 5 . 1972, p. 6. (&lt;) OJ No L 15, 18 . 1 . 1984, p. 28 . 30 . 11 . 91 Official Journal of the European Communities No L 328/81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 November 1991 . For the Commission Christiane SCRIVENER Member of the Commission